While it does not appear from the evidence that the hole was in any part of the street as alleged in the petition, it does appear that it was so close to the street as to constitute a danger to travelers. It is inferable from the evidence that the city was negligent as alleged in the petition in not, at the place, rendering the street safe for travel. It is alleged as to the railroad that the hole was on its right of way as well as on the city street, and that the railroad was negligent in maintaining *Page 409 
the hole under the circumstances. While it appears from the evidence that the hole was not in the street it does appear that it was in the right of way of the railroad company and dangerously near the street. The allegation and the evidence both showed negligence on the part of the railroad. While it may be that the driver of the car in which the plaintiff was riding was negligent, it does not appear as a matter of law that such negligence was the sole proximate cause of the plaintiff's injuries from running into the hole, and that the negligence of the defendants did not contribute to such injuries. The evidence shows that the brakes of the plaintiff's car were in good shape and operated properly, that the driver was slowly going down hill approaching the vicinity of the hole, and that she skidded into the hole because of mud, etc., on the pavement. I think the court erred in granting a nonsuit as to both defendants.